The facts are stated in the opinion of the court, delivered by
Martin, J.
The plaintiff alleges the defendant owes him a large sum, the balance of several accounts, transactions, and dealings, they had together, and for wages, as a clerk to the defendant, in the Spanish province of Yucatan.
a continue prevents^the wages of the first ^6cllS S61vices from ^pres^ri^ tion-
An unliquibears ncTint^ lest> either bejudgement,
The defendant pleaded the general issue, res judicata, and averred he was a creditor for a sum of about seven dollars, on posterior accounts and transactions, for which he claimed judgement by reconvention; but he afterwards abandoned this claim in reconvention, and pleaded prescription.
There was judgement for the plaintiff,, and the defendant appealed. . . , .
There is a mass of testimony, the weight of which the counsel for both parties have submitted to us without any argument; that of the appellant has, however, urged that the District Court erred in disallowing his plea of prescription to a part of the appellant’s claim for wages, as the appellee’s *i v'-v "i • r* • v *i t clerk. On this point, we are of opinion the court did not err, as the continuity of the services prevented the wages during the first years services being barred. 8 Marlin, 16. On the merits, we are unable to say the District Court erred.
It is, therefore, ordered, adjudged, and decreed, that the judgement be affirmed, the appellant paying costs in both courts.